DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/28/22has been entered.  Claims 1-14, 16, 17, 19-22 remain pending in the application.  
Claim Objections
Claim(s) 11 is/are objected to because of the following informalities: 
 Claim 11 Line 5 “knitting” should read “knit” for consistency with Line 4 “to knit”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 10, 16, 20 -22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (USPN 7430882).
Regarding Claim 1, Nakayama teaches a method of knitting an article of apparel (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; see Fig. 1; Col. 1 Lines 14-16), the method comprising:
knitting a first region comprising a plurality of stitches arranged in a plurality of courses using a first yarn of a first color (see Fig. 1 for plurality of stitches and courses of fabric portion 2 for first region; Col. 9 Lines 5-8; continuously indicating a single first yarn of a first color)
and knitting a second region comprising one or more stitches arranged in at least one course of the plurality of courses using a second yarn of a second color that differs from the first color (see Fig. 1 for plurality of stitches in at least one course of fabric portion 3 for second region; Col. 9 Lines 5-8; continuously indicating a single second yarn of a second color; wherein stripe pattern of two colors indicates the second color is different from the first color, especially in light of Col. 1 Lines 14-17 and Col. 1 Lines 31-42 indicating different color),
wherein the first region is separated from the second region by a boundary extending in a first direction (see Fig. 1 for clear stripes indicating clear boundaries in a first direction/course direction),
wherein knitting the first region and knitting the second region forms at least a portion of a color layout of the article of apparel (see Fig. 1; Nakayama teaches the first/second knitted regions and therefore at least a portion of a color layout)
knitting a textured element into the first region with the first yarn and into the second region with the second yarn (see Fig. 1; Col. 6 Lines 64-65; Col. 7 Lines 5-6, wherein textured element is 5, 7),
wherein the textured element extends lengthwise in a second direction across the boundary of the first region and the second region such that the textured element has a layout that differs from the color layout (see Fig. 1 wherein second direction is wale direction across the boundary; wherein the pattern and therefore layout between the textured element and color layout is different), and
wherein the second direction is different than the first direction (second direction is wale direction, first direction is course direction).
Regarding Claim 2, Nakayama teaches the method of claim 1, wherein the textured element comprises a structural area that contrasts with a structural area of the first region or the second region outside of the textured element (see Fig. 1, wherein the textured element is structurally different from the structural area of the first or second region inasmuch as the element and region(s) forms different patterns; furthermore, first/second regions are two courses; pattern of the textural element 5,7 clearly structurally is not).
Regarding Claim 6, Nakayama teaches all the claimed limitations as discussed above in Claim 1.
Nakayama further teaches wherein knitting the first region and knitting the second region comprises flat knitting (Col. 1 Lines 14-16, flat knitting machine indicating flat knitting).
	Regarding Claim 10, Nakayama teaches all the claimed limitations as discussed above in Claim 1.
	Nakayama further teaches knitting a mesh portion into at least one of the first region or the second region (see Fig. 1, wherein a knit is a mesh).
	Regarding Claim 21, Nakayama teaches all the claimed limitations as discussed above in Claim 1.
	Nakayama further teaches knitting the textured element using a knitting pattern that differs from a knitting pattern used to knit a remainder of the first region or the second region in which the textured element is knitted (see Fig. 1 wherein the knitting pattern of the textured element is different from that of the first or second region).
	Regarding Claim 22, Nakayama teaches all the claimed limitations as discussed above in Claim 1.
	Nakayama further teaches wherein the color layout comprises a first pattern, and the layout of the textured element comprises a second pattern that differs from the first pattern (see Fig. 1, wherein the color layout of 2 and 3 is a different pattern than the pattern layout of textured element 5,7).

	Regarding Claim 16, Nakayama teaches a knitted article of apparel (see Fig. 1; Col. 1 Lines 14-16) comprising:
a first knitted region comprising a plurality of stitches in a plurality of courses of a first yarn having a first color (see Fig. 1 for plurality of stitches and courses of fabric portion 2 for first knitted region; Col. 9 Lines 5-8; continuously indicating a single first yarn of a first color);
a second knitted region comprising a plurality of stitches in a plurality of courses of a second yarn having a second color that differs from the first color (see Fig. 1 for plurality of stitches and courses of fabric portion 3 for second knitted region; Col. 9 Lines 5-8; continuously indicating a single second yarn of a second color; wherein stripe pattern of two colors indicates the second color is different from the first color, especially in light of Col. 1 Lines 14-17 and Col. 1 Lines 31-42 indicating different color); and
wherein the second knitted region is separated from the first knitted region by a boundary extending in a first direction (see Fig. 1 for clear stripes indicating clear boundaries in a first direction/course direction); and
a textured element knitted into the first knitted region and the second knitted region (see Fig. 1; Col. 6 Lines 64-65; Col. 7 Lines 5-6, wherein textured element is 5, 7); 
wherein the textured element is recessed relative to a remainder of the first knitted region and the second knitted region (see Fig. 1 wherein 5, 7 is at least recessed to at least a portion of a remainder inasmuch as 5,7  goes “behind” at least portions of the first or second region);
wherein the first knitted region and the second knitted region form at least a portion of a color layout (see Fig. 1; Nakayama teaches the first/second knitted regions and therefore at least a portion of a color layout);
wherein the textured element lengthwise in a second direction extends across the boundary of the second knitted region and the first knitted region such that the textured element has a layout that differs from the color layout (see Fig. 1 wherein second direction is wale direction across the boundary; wherein the pattern and therefore layout between the textured element and color layout is different)
and wherein the second direction is different than the first direction (second direction is wale direction, first direction is course direction).
Regarding Claim 20, Nakayama teaches all the claimed limitations as discussed above in Claim 16.
Nakayama further teaches a mesh portion arranged in at least one of the first knitted region and the second knitted region (see Fig. 1, wherein a knit is a mesh).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (USPN 7430882) in view of Morita et al (USPN 5369966), herein Morita.
 Regarding Claim 3, Nakayama teaches all the claimed limitations as discussed above in Claim 1.
Nakayama further teaches knitting a third region using a third yarn having a third color (Col. 6 Lines 26-27),
wherein knitting the third region forms a portion of the color layout of the article of apparel (Nakayama teaches the third region and therefore another portion of color layout).

Nakayama seems to teach that the third color differs from the first color and the second color (Col. 6 Lines 25-26).

Nevertheless, Morita teaches the third color differs from the first color and the second color (see Fig. 2; Col. 7 Lines 44-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama such that the third yarn is of a color different from both the first and second color based on the desired aesthetic of the product, especially as Morita teaches such a pattern is known in the art.
Regarding Claim 4, Nakayama teaches all the claimed limitations as discussed above in Claim 1.
Nakayama does not explicitly teach wherein knitting the first region and knitting the second region comprises intarsia knitting.

Morita teaches wherein knitting the first region and knitting the second region comprises intarsia knitting (see Fig. 2; Col. 7 Lines 43-46; Col. 1 Lines 9-10, 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama’s first/second regions to comprise intarsia knitting as taught by Morita as a known pattern system in the art, especially as both Nakayama and Morita are in the art of flat knitting machines (titles).

Regarding Claim 11, Nakayama teaches a method of knitting an article of apparel using a knitting machine (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; see Fig. 1; Col. 1 Lines 14-16), the method comprising:
forming a color layout of the article of apparel by controlling yarn feeders of the knitting machine to feed yarn to needles of the knitting machine (Col. 2 Lines 52-27; Col. 9 Lines 5-8; Col. 6 Lines 25-27, wherein stripe pattern forms a color layout, and the feeders form the stripe pattern)
to knit a first region using a first yarn (see Fig. 1; Col. 9 Lines 5-8; first region being fabric portion 2),
knitting a second region using a second yarn (Col. 9 Lines 5-8; second region being fabric portion 3),
and knitting a third region using a third yarn (Col. 6 Lines 25-27),
wherein the first yarn, second yarn each have a different color (see Fig. 1 Col. 9 Lines 5-8; wherein stripe pattern of two colors indicates the second color is different from the first color, especially in light of Col. 1 Lines 14-17 and Col. 1 Lines 31-42 indicating different color),
wherein a first boundary separates the first region and the second region, and a second boundary separates the third region from the first region or the second region (inasmuch as the regions are of distinct yarns, there are boundaries, further in light of Fig. 1 showing boundary between first/second region, and Col. 6 Lines 25-26 indicating that the third region would be have distinct boundaries from the first/second region inasmuch as it forms another portion of stripes); and
to knit a textured element into at least one of the first region, the second region, and the third region (see Fig. 1; Col. 6 Lines 64-65; Col. 7 Lines 5-6, wherein textured element is 5, 7; see Fig. 1 for at least one),
wherein the textured element comprises an area that is recessed or raised relative to a remainder of the first region, the second region, or the third region in which the textured element is knitted (see Fig. 1 wherein 5, 7 is at least recessed to at least a portion of a remainder inasmuch as 5,7  goes “behind” at least portions of the first or second region);
wherein the textured element extends across the first boundary, the second boundary, or the first and second boundaries, such that the textural layout is different than the color layout (see Fig. 1 for across at least the first boundary between first/second regions 2 and 3; wherein the pattern and therefore layout between the textured element and color layout of at least the first/second region is different),
and such that the area that is recessed or raised extends across the first boundary, the second boundary, or the first and second boundaries (see Fig. 1 between 2 and 3 at 11, wherein at least 5 is recessed inasmuch as it’s behind 2 and continues recessed behind 3 across the boundary),
and is recessed or raised relative to adjacent portions of the first boundary, the second boundary, or the first and second boundaries (see Fig. 1 wherein at least 5 is recessed even at row 5 of region 2, row 5 of region being an adjacent portion of the first boundary). 

Nakayama seems to teach wherein the first yarn, second yarn, and third yarn each have a different color (Col. 6 Lines 25-27),

Nevertheless, Morita teaches the third color differs from the first color and the second color (see Fig. 2; Col. 7 Lines 44-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama such that the third yarn is of a color different from both the first and second color based on the desired aesthetic of the product, especially as Morita teaches such a pattern is known in the art.

Nakayama also does not explicitly teach forming a textural layout by controlling motorized carriers of the knitting machine to move the needles.

However, Nakayama teaches utilizing a flat knitting machine (Col. 1 Lines 14-16).

Morita teaches forming a textural layout by carriers of the knitting machine to move the needles (see Fig. 8; Col. 7 Lines 1-3, 43-44; Col. 9 Lines 30-36, 42-43, wherein the cams 74, 76 are the carriers moving the needles).
Morita at least suggests controlling motorized carriers to do so (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, as Morita teaches a flat knitting machine and machines are not manual, that the carriers would be motorized and therefore controlled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama’s flat knitting machine with the motorized carriers of Morita as a known method of knitting in a flat knitting machine.
Regarding Claim 12, modified Nakayama teaches all the claimed limitations as discussed above in Claim 11.
Morita further teaches wherein knitting the first region, the second region, and the third region comprises intarsia knitting (see Fig. 2; Col. 7 Lines 43-46; Col. 1 Lines 9-10, 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama’s first/second/third regions to comprise intarsia knitting as taught by Morita as a known pattern system in the art, especially as both Nakayama and Morita are in the art of flat knitting machines (titles).
Regarding Claim 14, modified Nakayama teaches all the claimed limitations as discussed above in Claim 11.
Nakayama further teaches wherein the textured element is knitted into at least two of the first region, the second region, and the third region (see Fig. 1 wherein 5,7 is knitted into at least the first/second region).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (USPN 7430882) in view of Sweeney (US Publication 2010/0275342).
Regarding Claim 5, Nakayama teaches all the claimed limitations as discussed above in Claim 1.
Nakayama does not explicitly teach wherein knitting the first region and knitting the second region comprises knitting using an 18 gauge knitting machine.

However, Nakayama teaches a flat knitting machine (Col. 1 Lines 14-16).

Sweeney teaches knitting with an 18 gauge knitting machine ([0097] "glove liners can range from very thick 7 gauge plaited liners to ultra-thin 18 gauge single layer liners"; [0090] "knitting …can be accomplished…using a SWG-type knitting machine", wherein it is known in the art that SWG-type knitting machine is a flat knitting machine, see extrinsic evidence Hunter NPL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama’s first and second regions with an 18 gauge knitting machine as taught by Sweeney as Sweeney shows it is known in the art to adjust the gauge depending on the thickness desired in the end product, especially for flat knitting machines.

Claim(s) 7, 9, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (USPN 7430882) in view of Meir et al (USPN 10822728), herein Meir.
Regarding Claim 7, Nakayama teaches all the claimed limitations as discussed above in Claim 1.
Nakayama does not explicitly teach wherein the first yarn comprises a yarn made of polyamide, elastane, or polyester.

However, Nakayama does teach a tubular knitted fabric (see Fig. 1; Col. 6 Line 46).

Meir teaches wherein the first yarn comprises a yarn made of polyamide, elastane, or polyester (see Fig. 1; Col. 10 Lines 6-18 "properties that a particular type of yarn will impart to an area of knitted component 130 partially depend upon the materials that form…the yarn…elastane…provide substantial stretch and recovery…nylon is a durable and abrasion-resistant material with relatively high strength.  Polyester is a hydrophobic material that...provides relatively high durability").
As such, Nakayama teaches all of the elements of the instant invention as discussed in detail above except providing the material of the first yarn.  Although Nakayama does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Nakayama by making the first yarn of polyamide, elastane, or polyester. Such modification would be considered a mere choice of a commonly used material, in the knitted fabric art (especially one that results in a tubular/circular structure), to make a fabric of one of these materials on the basis of its suitability for the intended use. In other words, the use of one of these materials would have been an "obvious to try" approach because the use of such a well-known material for a knitted fabric is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama’s first yarn to be of polyamide, elastane, or polyester as taught by Meir in order to take advantages of the material properties recited (Col. 10 Lines 6-18).
Regarding Claim 9, Nakayama teaches all the claimed limitations as discussed above in Claim 1.
Nakayama does not explicitly teach wherein the knitted article comprises a shirt, a jacket, pants, leggings, a sports bra, or a shoe upper.

However, Nakayama does teach a tubular knitted fabric made by a flat knitting machine (see Fig. 1; Col. 6 Line 46; Col. 1 Lines 14-16).

Meir teaches wherein the knitted article comprises a shirt, a jacket, pants, leggings, a sports bra, or a shoe upper (see Fig. 1; Col. 1 Lines 22-23 "invention relates generally to articles of footwear"; Col. 8 Lines 13-14 "upper 120 is formed from a knitted component 130"; Col. 8 Lines 15-16 "knitted component 130 may…be manufactured through a flat knitting process").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama’s knitted article to be of a shoe upper as taught by Meir as a known application for knitted components, especially those made by flat knitting (Col. 8 Lines 15-16).
Regarding Claim 17, Nakayama teaches all the claimed limitations as discussed above in Claim 16.
Nakayama does not explicitly teach wherein the first yarn comprises a yarn made of polyamide, elastane, or polyester.  

However, Nakayama does teach a tubular knitted fabric (see Fig. 1; Col. 6 Line 46).

Meir teaches wherein the first yarn comprises a yarn made of polyamide, elastane, or polyester (see Fig. 1; Col. 10 Lines 6-18 "properties that a particular type of yarn will impart to an area of knitted component 130 partially depend upon the materials that form…the yarn…elastane…provide substantial stretch and recovery…nylon is a durable and abrasion-resistant material with relatively high strength.  Polyester is a hydrophobic material that...provides relatively high durability").
As such, Nakayama teaches all of the elements of the instant invention as discussed in detail above except providing the material of the first yarn.  Although Nakayama does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Nakayama by making the first yarn of polyamide, elastane, or polyester. Such modification would be considered a mere choice of a commonly used material, in the knitted fabric art (especially one that results in a tubular/circular structure), to make a fabric of one of these materials on the basis of its suitability for the intended use. In other words, the use of one of these materials would have been an "obvious to try" approach because the use of such a well-known material for a knitted fabric is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama’s first yarn to be of polyamide, elastane, or polyester as taught by Meir in order to take advantages of the material properties recited (Col. 10 Lines 6-18).
Regarding Claim 19, Nakayama teaches all the claimed limitations as discussed above in Claim 16.
Nakayama does not explicitly teach wherein the knitted article comprises a shirt, a jacket, pants, leggings, a sports bra, or a shoe upper.

However, Nakayama does teach a tubular knitted fabric made by a flat knitting machine (see Fig. 1; Col. 6 Line 46; Col. 1 Lines 14-16).

Meir teaches wherein the knitted article comprises a shirt, a jacket, pants, leggings, a sports bra, or a shoe upper (see Fig. 1; Col. 1 Lines 22-23 "invention relates generally to articles of footwear"; Col. 8 Lines 13-14 "upper 120 is formed from a knitted component 130"; Col. 8 Lines 15-16 "knitted component 130 may…be manufactured through a flat knitting process").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama’s knitted article to be of a shoe upper as taught by Meir as a known application for knitted components, especially those made by flat knitting (Col. 8 Lines 15-16).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (USPN 7430882) in view of Mon (US Publication 2019/0345652).
	Regarding Claim 8, Nakayama teaches all the claimed limitations as discussed above in Claim 1.
Nakayama seems to teach wherein the textured element forms one or more characters (inasmuch as there is a shape, there is some character formed by the knitting yarns 5, 7).

Nevertheless, Mon teaches wherein a knitting yarn textured element forms one or more characters (see Figs. 1B and 7A; [0068] "second area 12 may comprises any shape including shapes associated with branding such as logos, images, and the like, geometric shapes, organic shapes, letters, numbers, and the like").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama’s textured element area, if necessary, to form at least one character as taught by Mon as it is known in the art to knit into particular letters/characters, such as for aesthetic design choice.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (USPN 7430882) in view of Morita et al (USPN 5369966), herein Morita, further in view of Sweeney (US Publication 2010/0275342).
Regarding Claim 13, modified Nakayama teaches all the claimed limitations as discussed above in Claim 11.
Nakayama does not explicitly teach wherein knitting the first region, the second region, and the third region comprises knitting using an 18 gauge knitting machine.

However, Nakayama teaches a flat knitting machine (Col. 1 Lines 14-16).

Sweeney teaches knitting with an 18 gauge knitting machine ([0097] "glove liners can range from very thick 7 gauge plaited liners to ultra-thin 18 gauge single layer liners"; [0090] "knitting …can be accomplished…using a SWG-type knitting machine", wherein it is known in the art that SWG-type knitting machine is a flat knitting machine, see extrinsic evidence Hunter NPL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakayama’s first/second/third regions with an 18 gauge knitting machine as taught by Sweeney as Sweeney shows it is known in the art to adjust the gauge depending on the thickness desired in the end product, especially for flat knitting machines.
Response to Arguments
Applicant’s arguments with respect to claims 1-14, 16, 17, 19-22 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Whiteman et al (USPN 11304473),  Lawson et al (USPN 1702608) directed to knitted regions of differing colors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732